DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 12/29/2020 has been fully considered. Claims 16-20 are withdrawn and claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Election/Restrictions
Claim 6 is allowable. The restriction requirement for the species between claims 7 and 8, as set forth in the Office action mailed on 11/22/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between claims 7 and 8 is withdrawn. Claim 8, directed to a nonelected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 16-20, directed to a process are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2015/0380685) in view of Fortier (US 2017/0283629) in further view of Thuo et al (US 2016/0317992).

Regarding claims 1-2 and 4-5, Lee discloses an organic light-emitting display comprising a flexible substrate (Fig. 3 #101; paragraph [0078]), wherein the flexible substrate comprises a polyimide-based material (paragraph [0086]), a flexible printed circuit provided on the substrate (paragraph [0080]) and a barrier film formed from an elastomer and provided on the flexible printed circuit and the substrate (Fig. 3 #350; paragraph [0124]).
The flexible printed circuit reads on the claimed electronically conductive film. The barrier film formed from an elastomer reads on the claimed flexible barrier layer as claimed in claim 2.

Lee does not appear to explicitly disclose the organic light-emitting display comprising the electronically conductive film including a plurality of solid metal particles and a gallium-based liquid metal bridging the plurality of solid metals particles as claimed in claim 1, a flux material configured to remove an oxide from a surface of the gallium-based liquid metal when heated to an activation temperature as claimed in claim 1 and the gallium-based liquid metal being flowable at 25 °C as claimed in claim 5.


Given that gum arabic is one of applicant’s preferred materials for the flux material, it is clear that gum arabic in Fortier would intrinsically be configured to, within an activation temperature range, to dissolve the surface oxide of the plurality of gallium-containing particles, thereby enabling the plurality of gallium-containing particles to interact with the plurality of solid metal particles.

Thuo discloses core-shell multi-layer particles for use in metallic inks (paragraph [0071]), wherein the core-shell multi-layer particles comprise a liquid metal core (paragraph [0030]) and wherein the liquid metal core comprises eutectic gallium-indium (paragraph [0030]).

The combination of Fortier and Thuo would provide metal particles and gallium-based liquid metal in the same ink or in the same layer. 
In regard to the plurality of solid metal particles being wettable and/or alloyable by the gallium-based liquid metal in order to form liquid metal bridges, given that the eutectic gallium-indium of Thuo is one of applicant’s preferred materials for the liquid metal as stated in paragraph [0025] of applicant’s specification and tin is one of applicant’s preferred materials for the solid metal particles as stated in paragraph [0027] of applicant’s specification, it is clear that the metal particles of Fortier would intrinsically be wettable and/or alloyable by the gallium-based liquid metal of Thuo. Thus, allowing 

Lee, Fortier and Thuo are analogous art because they are from the same field of metal inks. Lee is drawn to an organic light-emitting display having a printed circuit (see paragraph [0080] of Lee). Fortier is drawn to a metal ink for making electronic systems (see Abstract of Fortier). Thuo is drawn to core-shell multi-layer particles for use in metallic inks (see paragraph [0071] of Thuo).

It would have been obvious to one of ordinary skill in the art having the teachings of Lee and Fortier before him or her, to modify the organic light-emitting display of Lee to include the metal particles of Fortier for the flexible printed circuit of Lee because having the required metal particles provides desired electronic properties (paragraph [0017] of Fortier).

It would have been obvious to one of ordinary skill in the art having the teachings of Lee and Thuo before him or her, to modify the organic light-emitting display of Lee to include the core-shell multi-layer particles of Thuo for the flexible printed circuit of Lee because having the required core-shell multi-layer particles provides a material that can be manipulated in an electric field (paragraph [0070] of Thuo).

In regard to the plurality of solid metal particles being wettable and/or alloyable by the gallium-based liquid metal, given that the eutectic gallium-indium of Thuo is one 

Regarding claim 3, given that the article of Lee, Fortier and Thuo is the same as claimed in claim 1, it is clear that the article of Lee, Fortier and Thuo would intrinsically have the electronically conductive film be bendable to a radius of curvature of one millimeter.

Allowable Subject Matter
Claims 6-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art Fortier (US 2017/0283629), Thuo et al (US 2016/0317992) and Oh et al (US 2018/0305563) do not disclose an ink comprising the plurality of gallium-containing particles included in an amount between 0.1% and 30% by mass of the ink.
Fortier is not being used to disclose the plurality of gallium-containing particles included in an amount between 0.1% and 30% by mass of the ink.
Thou discloses core-shell multi-layer particles for use in metallic inks (paragraph [0071] of Thuo), wherein the core-shell multi-layer particles comprise a liquid metal core 
Oh discloses a liquid metal mixture comprising polymer particles and liquid metal where the liquid metal is about 10 to about 90 wt% of the liquid metal mixture and covers the polymer particles.
	It would not be obvious to combine Oh with Thuo to meet the claimed amount of gallium-containing particles for the ink as the liquid metal in Thuo is not in particle form and surrounds polymer particles whereas the core-shell multilayer particles of Oh is a liquid metal core surrounded by a polymer shell. There is no rationale to use the amount of liquid metal in Thuo where the liquid metal is not in particle form and surrounds polymer particles for the core-shell multilayer particles of Oh with liquid metal core surrounded by a polymer shell as the structures of the liquid metal components are different and the proposed combination would destroy the invention of either Thuo or Oh.

Response to Arguments
Applicant's arguments filed 6/10/2020 have been fully considered but they are not persuasive.

Applicants argue that Thuo does not disclose or suggest forming liquid metal bridges between solid metal particles and Thuo does not disclose solid metal particles.


In regard to the plurality of solid metal particles being wettable and/or alloyable by the gallium-based liquid metal in order to form liquid metal bridges, given that the eutectic gallium-indium of Thuo is one of applicant’s preferred materials for the liquid metal as stated in paragraph [0025] of applicant’s specification and tin is one of applicant’s preferred materials for the solid metal particles as stated in paragraph [0027] of applicant’s specification, it is clear that the metal particles of Fortier would intrinsically be wettable and/or alloyable by the gallium-based liquid metal of Thuo. Thus, allowing for metal bridges to be formed between the gallium-based liquid metal of Thuo and the metal particles of Fortier.

Applicants argue that Lee does not disclose an electrically conductive film arranged on a substrate and a barrier layer covering the substrate and the electrically conductive film.

The Examiner disagrees and notes that Lee discloses an OLED comprising a flexible printed circuit provided on the substrate (paragraph [0080]) and a barrier film formed from an elastomer and provided on the flexible printed circuit and the substrate (Fig. 3 #350; paragraph [0124]).


Applicants argue that Fortier and Thuo do not cure the deficiencies of Lee.

The Examiner disagrees and notes that Fortier and Thuo are teaching references used to teach metal particles (Fortier) and core-shell multilayer particles (Thuo).

However, note that while Fortier and Thuo do not disclose all the features of the present claimed invention, Fortier and Thuo are used as teaching references, and therefore, it is not necessary for these secondary references to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concepts, namely metal particles (Fortier) and core-shell multilayer particles (Thuo), and in combination with the primary reference, disclose the presently claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SATHAVARAM I REDDY/Examiner, Art Unit 1785